Citation Nr: 9905344	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-13 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Wichita, Kansas


THE ISSUE

Entitlement to outpatient dental treatment by VA.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
January 1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a determination of the VA Medical Center (VAMC) 
in Wichita, Kansas.  The case was last before the Board in 
November 1997, at which time it was, pertinently, remanded 
for further development.  Following completion of the 
requested development, a Supplemental Statement of the Case, 
wherein the benefit designated on the title page continued to 
be denied, was mailed to the veteran in May 1998.

Thereafter, the appeal was returned to the Board.  


FINDING OF FACT

The claim for entitlement to outpatient dental treatment by 
VA is not plausible.


CONCLUSION OF LAW

The claim for entitlement to outpatient dental treatment by 
VA is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
veteran's claim of entitlement to outpatient dental treatment 
by VA is whether she has presented evidence of a well 
grounded claim, that is, one which is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); see Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  If a claimant does not submit evidence of a well 
grounded claim, VA is under no duty to assist him or her in 
developing facts pertinent to such claim.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For the reasons set forth 
below, the Board finds that the veteran has not met her 
burden of submitting evidence to support a belief by a 
reasonable individual that her claim of entitlement to 
outpatient dental treatment by VA is well grounded.

The veteran asserts that "a severe overbite" of congenital 
origin (i.e., "which [she] had had since birth") should 
have been assessed as well as treated in service.  In 
addition, she states that she "str[uck her] head on the 
steering wheel" of a vehicle she was driving at the time of 
her involvement in a motor vehicle accident in 1975 in 
service.  

In considering the veteran's claim of entitlement to 
outpatient dental treatment by VA, the Board would point out 
that, although she does not identify (nor does the record 
otherwise reflect) the specific overbite anomaly of 
congenital origin which she feels the military should have 
diagnosed and treated, a congenital condition is not a 
disability, in the context of this issue, as would render the 
veteran eligible for, pertinently, "Class I" outpatient 
dental treatment by VA (for which a compensable service-
connected disability is prerequisite).  See 38 C.F.R. 
§§ 3.303(c), 17.161(a) (1998).  With respect to her remaining 
contention, i.e., that she 'str[uck her] head on the steering 
wheel' of a vehicle she was driving at the time of her 
involvement in a motor vehicle accident in 1975 in service, 
service medical records reflect that she was in fact involved 
in a motor vehicle accident in service in June 1975.  
However, while the loss of any tooth due to service-incurred 
trauma would render the veteran eligible for related "Class 
II(a)" outpatient dental treatment by VA, service dental (as 
well as medical) records are negative for any indication of 
trauma involving any tooth.  Therefore, entitlement to 
"Class II(a)" outpatient dental treatment by VA, in 
accordance with 38 C.F.R. § 17.161(c), is similarly not 
warranted.  Given the foregoing observations, then, and 
inasmuch as the evidentiary context of this claim precludes 
entitlement to outpatient dental treatment by VA on any basis 
other than those addressed above, see 38 C.F.R. § 17.161(b), 
(d)-(j), the Board is constrained to conclude that a 
plausible claim for entitlement to outpatient dental 
treatment by VA is not presented and, accordingly, such claim 
is not well grounded.  38 U.S.C.A. § 5107(a).

In addition, although the Board has considered and disposed 
of the veteran's claim for entitlement to outpatient dental 
treatment by VA on a ground different from that of the VAMC, 
the veteran has not been prejudiced by the Board's decision.  
This is because, in assuming that such claim was well 
grounded, the VAMC accorded the veteran greater consideration 
than this claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
this case to the VAMC for consideration of the issue of 
whether this claim is well grounded would be pointless and, 
in light of the law cited above, would not result in a 
determination favorable to the veteran.  VA O.G.C. Prec. 
Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to the veteran's claim of entitlement 
to outpatient dental treatment by VA, the Board is of the 
opinion that its discussion above bearing on such issue is 
sufficient to inform the veteran of the elements necessary to 
complete her application for a claim for such benefit.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for entitlement to outpatient dental treatment by 
VA is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

